Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J), rendered July 12, 2004, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9, 17 [1983]). To the extent that the defendant’s statements at sentencing may be deemed to constitute a pro se motion to vacate his plea of guilty, the Supreme Court providently exercised its discretion in denying that motion without directing a hearing or assigning new counsel (see People v Reynolds, 4 AD3d 490 [2004]; People v Anderson, 284 AD2d 544, 545 [2001]). The defendant’s challenge to the voluntariness of the plea is based on matter which is dehors the record (see People v Bruno, 269 AD2d 540 [2000]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.